Interim Decision #1364

MATIZE OF VLIYILZAIS.1 TRAVEL AGE.NOT, Ixa

In VISA PETITION Proceedings

NYC—N-14071
Deekledby Regional Commissioner March, 30,1964
Since the beneficiary has been employed for the preceding 3 or 4 years as a travel
agent, he is ineligible for nonimmigrant classification under section 101(a)
(15) (H) (iii), Immigration and Nationality Act, as an industrial trainee in
that field of business activity.

This matter is before the Regional Commissioner on appeal from
the decision of the District Director at New York, New York who

has denied this petition on the grounds that the beneficiary is to be
employed in the regular operation of the petitioner's business; that
the need for his services is continuing in nature; that the petitioner
has no formal training program and that since the beneficiary has
been employed abroad during the past three or four years as a travel
agent, he cannot be considered an industrial trainee in this field within
the meaning of section 101(a) (15) (II) of the Immigration and
Nationality Act.
The petitioner is a travel agency with offices in the Prince George
Hotel in New York, New York. It has indicated. in the documents

supporting this petition that it has annual gross sales of more than
$800,000 and that it desires to give training as a travel agent to the
beneficiary so as to make him ready for the 1964 World's Fair in New
York as a travel consultant to thousands of prospective visitors to
New York from Japan. The supporting documents indicate that
following the period of training the beneficiary will be assigned to
the petitioner's Tokyo branch office where he will be handling Japanese
traffic, both individuals and groups, destined to the United States and
particularly to New York City. The petitioner has also submitted a
copy of a proposed schedule of training dated October 28, 1963 for

a period of fifty weeks which is broken up into five periods of ten
weeks each.
Mr. Toshi Miyazaki, president of the Miyazaki Travel Agency, Inc.,
was interviewed by a Service representative in connection with his

644

Interim Decision #1364
petition and disclosed that the beneficiary has been employed by the
Mitsui Airline Travel Service in Japan "for the past three or four
years as a travel agent"; "that the Mitsui Company was a very large
organization with offices in Tokyo, New York and in various other
places in the world"; "that during !the three or four years of employment with this company that the beneficiary did gain considerable
valuable experience as a travel agent"; "that the beneficiary would be
employed full-time in the agency in the functions of issuing travel
tickets, planning various flight routes, train routes or ship routes".
The petitioner's appeal indicates that there is a continuing need for
trained personnel in the travel service; that there is a need for it to
expand its staff; that it is having difficulty in procuring satisfactory
help in spite of its efforts to engage Japanese-speaking help through
newspaper advertising in New York, Chicago, Salt Lake City, Denver,
and other cities in California; and that he has in the past brought
temporary help to the United States from Japan.
In establishing eligibility to be issued a visa as an industrial trainee,
it must be shown that the beneficiary desires admission to the United
States as a result of an invitation for the purpose of receiving instruction or training. An industrial trainee shall not be permitted to en-

gage in productive employment if such employment will displace a
United States resident. It is contemplated that an industrial trainee
will not be employed in a position or work which is in the normal
operation of a business and for which citizens and resident aliens are
regularly employed.
From a review of the evidence available, it is concluded that the

beneficiary has been employed as a travel agent for the past three or
four years and cannot be found to now be a trainee in this field of
business activity_ The training program accompanying this petition

is dated October 28, 1963 and provides for fifty weeks of training in
a stated list of scheduled subjects. Had the beneficiary been in the
United States on that date and had he immediately started the training program at that time, it would have taken the entire duration of
the 1964 World's Fair to have completed the scheduled training program. For this reason, it is evident that the training program
prepared by the petitioner was unrealistic and could have had no
reasonable relation to a desire on the part of the petitioner to train
this beneficiary so that he would be "ready for the 1964 World's Fair
or work as travel consultant to thousands of prospective visitors to
New York from Japan". In view of the above, this petition must be
denied and this appeal dismissed.
ORDER : It is ordered that the appeal be and the same is hereby
dismissed.
645

